REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
	Figures 4 and 12 are directed to the claimed invention.

    PNG
    media_image1.png
    604
    946
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    536
    media_image2.png
    Greyscale


receiving, at the UE, a first precise time reference from a first cell of the RAN, the first precise time reference indicating a first elapsed time from a predetermined epoch;
determining a first uplink timing adjustment for use with the first cell, the first uplink timing adjustment for establishing uplink synchronization with the first cell;
receiving, at the UE, a second precise time reference from the target cell of the RAN, the second precise time reference indicating a second elapsed time from the predetermined epoch; and
deriving, by the UE, a second uplink timing adjustment that establishes uplink synchronization with the target cell, the second uplink timing adjustment derived from the first and second precise time reference and the first uplink timing adjustment.
The application discloses [0018]: “deriving the second uplink timing adjustment comprises synchronizing a local UE clock to the first precise time reference using the first uplink timing adjusting; and determining the second uplink timing adjustment based on the difference between the local UE clock and the second precise time reference.”)

2.	The closest prior art made of record: SON (US 2019/0037559 A1) discloses method to adjust uplink transmission timing comprises step of receiving, at the UE, a first time reference from a first cell of the RAN, the first time reference indicating a first elapsed time from a predetermined epoch; determining a first uplink adjustment for use 

    PNG
    media_image3.png
    785
    578
    media_image3.png
    Greyscale

SON fails to disclose or fairly suggests in combination “deriving, by the UE, a second uplink timing adjustment that established uplink synchronization with the target 

Wang et al. (US 2007/0149206 A1) discloses method for adjusting uplink transmission timing for Long Term Evolution Handover where Use Equipment (UE) adjusts timing advance (TA) value to access transmission to target cell/Node-B based on reference signals of source cell/Node-B and target cell/Node-B Beacon channel.

    PNG
    media_image4.png
    649
    652
    media_image4.png
    Greyscale

Wang et al. fails to disclose or fairly suggests in combination “deriving, by the UE, a second uplink timing adjustment that established uplink synchronization with the target cell that second uplink timing adjustment derived from the first and second precise time reference and the first uplink adjustment.”

Kazmi (US 2011/0007707 A1) discloses a Time-aligned handover for a mobile device.  The time-aligned handover is achieved by determining a target propagation 

    PNG
    media_image5.png
    873
    688
    media_image5.png
    Greyscale

Kazmi fails to disclose or fairly suggests in combination “deriving, by the UE, a second uplink timing adjustment that established uplink synchronization with the target cell that second uplink timing adjustment derived from the first and second precise time reference and the first uplink adjustment.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	333Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412